Citation Nr: 1020739	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-15 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Board remanded the claim in July 2009 for 
further development and consideration. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See also 38 
U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA audiometric examination in November 2009, the 
average right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz was 69 
decibels (Level V-Table VIA).

2.  On VA audiometric examination in November 2009, the 
average left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz was 46 
decibels, and left ear speech recognition ability was 74 
percent (Level I-Table VI).


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the Veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disability is deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate the Veteran for times since 
filing his original claim when the disability may have been 
more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.

In addition to the general criteria, based upon research, VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment to provide the Veteran a higher rating.  One is 
where the pure tone thresholds in each of the four 
frequencies of 1000, 2000, 3000 and 4000 Hz are 55 dB or 
greater.  38 C.F.R. § 4.86.  The application of these tables 
to the results of the hearing evaluations is a "mechanical" 
(i.e., nondiscretionary) process.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

The results of an April 2007 VA audiological evaluation are 
as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
55
65
65
85
68
78
LEFT
35
35
30
40
35
96

At the June 2009 hearing, the Veteran testified that his 
hearing loss had essentially worsened and now required 
hearing aids.  Hearing transcript (T.) at 3-10.  Indeed, VA 
medical records dated in April 2008 reflected findings of 
mild to profound stable hearing loss in the left ear and 
moderate to profound stable hearing loss in the right ear.  
Such findings necessitated amplification of his hearing aids.

The results of a November 2009 VA audiological evaluation 
are:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
55
65
70
85
69
74
LEFT
40
40
42
60
46
94

The findings from the November 2009 VA audiological 
evaluation, which demonstrated the highest level of hearing 
loss during the current appeal period, will be used for 
calculating the disability evaluation.  

Using Table VI, that VA examination revealed level IV hearing 
in the right ear and level I hearing in the left ear.  
However, because the puretone thresholds at each frequency 
were 55 decibels or greater in the right ear, Table VIA is 
for consideration.  

Table VIA reveals a higher, level V hearing in the right ear; 
and this level will be used for the right ear.  Combining 
these levels according to Table VII reveals an evaluation of 
0 percent.  38 C.F.R. § 4.85, DC 6100.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of a veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating, otherwise, the schedular evaluation is 
adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  

The Veteran has not required hospitalization due to the 
service-connected disability, and marked interference of 
employment has not been shown.  None of the evidence reflects 
that the Veteran's bilateral sensorineural hearing loss 
affects his daily life in an unusual or exceptional way.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

As the Veteran has not alleged any prejudice, that burden has 
not been met.  Accordingly, he is not prejudiced by a 
decision on the appeal, regardless of the timing or content 
of the notice provided by the RO.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded him examinations, 
obtained medical opinions as to the etiology and severity of 
his disability, and afforded him the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the claims file; and he has not contended 
otherwise.  As such, VA has substantially complied with the 
notice and assistance requirements and he is not prejudiced 
by a decision on the claim at this time.


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


